Citation Nr: 9935919	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for post reconstruction of the left shoulder, due to 
recurrent dislocation and early traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty service from February 
1970 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board notes that in a May 1997 correspondence from the 
appellant's representative to the RO, the appellant's 
representative indicated that the appellant desired a hearing 
at the RO before a local hearing officer.  However, the Board 
observes that in July 1997, the appellant contacted the RO 
and canceled his request for a hearing.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's cirrhosis and service.  

2.  The appellant's service-connected post reconstruction of 
the left shoulder, due to recurrent dislocation and early 
traumatic arthritis, is currently manifested by subjective 
complaints of pain and a slight range of motion deficit.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for cirrhosis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability, have not been met.  
38 U.S.C.A. §§ 1155, 5197 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201, 5202, 
and 5203 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
cirrhosis

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of cirrhosis or hepatitis C.  The 
appellant's separation examination, dated in October 1989, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
stomach, liver, intestinal trouble, jaundice, or hepatitis, 
the appellant responded "no."  The appellant's endocrine 
system was clinically evaluated as "normal."  

Outpatient treatment records from the Wilford Hall VA Medical 
Center (VAMC), from January to November 1995, show that in 
January 1995, the appellant was hospitalized after being 
diagnosed with an upper gastrointestinal (GI) bleed.  At that 
time, he gave a history of heavy ethanol use and non-
steroidal anti-inflammatory drug (NSAID) use.  The appellant 
stated that two nights ago, he consumed hard liquor, and that 
one night ago, he woke up with a "hangover."  He indicated 
that for his symptoms of headache and nausea, he took eight 
tablets of aspirin.  According to the appellant, he 
subsequently developed severe epigastric pain and he took 
Mylanta without any relief.  The appellant noted that he then 
vomited approximately three times with copious amounts of 
blood.  He denied any light-headedness, shortness of breath, 
chest pain, fevers, and/or chills.  The records reflect that 
the appellant was treated for his upper GI bleed, and that 
upon his discharge, he was diagnosed with the following: (1) 
upper GI bleeding, (2) history of heavy alcohol use, (3) 
cirrhosis, and (4) pneumonia.  It was noted that in regards 
to the appellant's cirrhosis, the most likely etiology of 
that disorder was the appellant's known long history of 
alcohol intake.  It was also noted that further work-up of 
that issue was pending on the ward.  The remaining records 
show intermittent treatment for the appellant's cirrhosis and 
diagnosed hepatic encephalopathy.  

A medical statement from B.P.O., M.D., of the Wilford Hall 
VAMC, dated in March 1995, shows that at that time, Dr. O. 
indicated that the appellant was currently suffering from 
cirrhosis.  Dr. O. stated that due to that condition, the 
appellant was occasionally unsteady on his feet.  It was Dr. 
O.'s recommendation that the appellant avoid any work that 
required significant balance such as working on ladders or at 
heights.  According to Dr. O., those limitations would 
persist indefinitely.  

A medical statement from J.A.T., M.D., of the Wilford Hall 
VAMC, dated in April 1995, shows that at that time, Dr. T. 
indicated that he was currently treating the appellant for 
cirrhosis and hepatic encephalopathy.  Dr. T. stated that 
hepatic encephalopathy caused the appellant to occasionally 
become disoriented.  According to Dr. T., the appellant also 
complained of fatigue and lethargy which were direct results 
of his cirrhosis.  Dr. T. noted that hepatic encephalopathy 
was generally well managed medically, but that the 
appellant's condition was not expected to improve appreciably 
in the near future.  According to Dr. T., it was possible 
that the appellant would not be able to work at his previous 
level of physical exertion.  Dr. T. indicated that the 
appellant was employed by the United States Post Office.  

A second medical statement from Dr. T., dated in June 1995, 
shows that at that time, Dr. T. reported that in January 
1995, the appellant was hospitalized with upper 
gastrointestinal bleeding due to gastric varices secondary to 
alcohol induced liver cirrhosis.  During that 
hospitalization, the appellant underwent a transcutaneous 
intrahepatic porto-systemic shunt (TIPS) procedure to 
decompress his gastric varices.  Dr. T. stated that the 
appellant's gastric variceal bleeding had not recurred, but 
that the appellant had developed hepatic encephalopathy which 
was manifested by lethargy, fatigue, decreased cognitive 
function, and at times, confusion.  According to Dr. T., the 
appellant had responded incompletely to therapy with 
lactulose and neomycin.  Dr. T. indicated that due to the 
severity of the appellant's impairment, it was possible that 
his TIPS would have to be occluded.  Dr. T. noted that the 
risk of that situation was that the appellant could possibly 
develop recurrent life threatening gastric variceal bleeding.  
According to Dr. T., the other alternative being considered 
was an orthotopic liver transplantation.  

In Dr. T.'s June 1995 statement, Dr. T. reported that he had 
last treated the appellant in April 1995.  Dr. T. indicated 
that at that time, the appellant stated that he was lethargic 
and that he was intermittently disoriented.  The appellant 
denied alcohol use since his January 1995 hospitalization.  
The physical examination showed a trace of bilateral lower 
extremity edema.  Dr. T. stated that he had advised the 
appellant not to drive and to refrain from using heavy 
equipment.  It was Dr. T.'s recommendation that the appellant 
be placed on a temporary leave of absence until his condition 
was more stable.  

A private medical statement from J.R.S., M.D., of the U.S. 
Postal Service, dated in July 1995, shows that at that time, 
Dr. S. indicated that the appellant currently had cirrhosis 
and hepatic encephalopathy.  Dr. S. stated that the above 
disorders were chronic conditions which would only 
deteriorate with time.  According to Dr. S., at present, the 
appellant was only qualified for sedentary duties which would 
be considered a permanent restriction.  Dr. S. noted that 
since sedentary duties were not available, retirement 
appeared to be the only option for the appellant.  

A medical statement from A.P., M.D., of the Wilford Hall 
VAMC, dated in October 1996, shows that at that time, Dr. P. 
indicated that he was currently treating the appellant for 
alcoholic cirrhosis.  Dr. P. stated that as a part of the 
appellant's ongoing liver transplant evaluation, it was 
discovered that the appellant was positive for hepatitis C.  
According to Dr. P., there was no way to determine when the 
appellant was infected since there was no record of a 
previous hepatitis C serology.  Dr. P. reported that the 
appellant had received multiple transfusions during the 
course of his illness which were a likely source of his 
infection.  

In October 1996, the appellant submitted his substantive 
appeal.  At that time, he contended that while he was in the 
military, he received transfusions during his June 1977 
surgery for his left shoulder, and that he also received 
additional transfusions when he underwent surgery for his 
left knee in October 1984.  The appellant maintained that he 
contracted hepatitis C from those transfusions.  According to 
the appellant, his currently diagnosed cirrhosis was caused 
by his hepatitis C, which he contracted during service.  The 
appellant, quoting from an attached newspaper article, stated 
that according to a Dr. L., "[Hepatitis C] almost always 
cause[d] a chronic infection in humans.  It persist[ed] for 
sometimes asymptomatically for 10 or 20 years, and then the 
person [would] develop cirrhosis and liver cancer."  It was 
the appellant's opinion that his cirrhosis was caused by his 
hepatitis C, and not by alcohol consumption.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for cirrhosis is well-grounded; that is, a 
claim which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that he contracted 
hepatitis C during service, and that his currently diagnosed 
cirrhosis was caused by his hepatitis C.  The appellant 
maintains that while he was in the military, he received 
transfusions during his left shoulder and left knee 
surgeries.  He states that he contracted hepatitis C from 
those transfusions.  Accordingly, the appellant claims that 
his currently diagnosed cirrhosis was caused by his hepatitis 
C, and not by alcohol consumption.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
cirrhosis is related to service is not competent evidence.  

In the instant case, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of cirrhosis or hepatitis C.  In addition, the 
appellant's separation examination, dated in October 1989, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
stomach, liver, intestinal trouble, jaundice, or hepatitis, 
the appellant responded "no."  Moreover, the appellant's 
endocrine system was clinically evaluated as "normal."  

The Board notes that a medical statement from Dr. B.P.O., 
dated in March 1995, shows that at that time, Dr. O. 
indicated that the appellant was suffering from cirrhosis.  
In addition, a private medical statement from Dr. J.R.S., 
dated in July 1995, reflects that at that time, the appellant 
was diagnosed with cirrhosis and hepatic encephalopathy.  

The Board recognizes the appellant's contention that he 
developed hepatitis C from his claimed in-service 
transfusions.  However, the Board notes that the outpatient 
treatment records from the Wilford Hall VAMC show that in the 
appellant's January 1995 hospitalization for an upper GI 
bleed, the appellant was diagnosed with a history of heavy 
alcohol use and cirrhosis, and that in regards to the 
appellant's cirrhosis, the most likely etiology of that 
disorder was the appellant's known long history of alcohol 
intake.  In addition, a medical statement from Dr. J.A.T., 
dated in June 1995, shows that at that time, Dr. T. indicated 
that the appellant was hospitalized in January 1995 with 
upper GI bleeding due to gastric varices secondary to alcohol 
induced liver cirrhosis.  Furthermore, a medical statement 
from Dr. A.P., dated in October 1996, shows that at that 
time, Dr. P. reported that he was treating the appellant for 
alcoholic cirrhosis.  The Board notes that alcoholism is the 
result of the appellant's own willful misconduct and 
therefore may not form the basis of entitlement to benefits.  
38 U.S.C.A. § 1521a (West 1991 & Supp 1999); 38 C.F.R. § 
3.301(b) (1999).

The Board further observes that in the appellant's October 
1996 substantive appeal, the appellant specifically contended 
that in Dr. A.P.'s October 1996 statement, Dr. P. maintained 
that the appellant's hepatitis C was most likely caused by 
multiple transfusions which he had received for his cirrhosis 
and for his in-service shoulder and knee surgeries.  However, 
the Board observes that upon a review of Dr. P.'s statement, 
while Dr. P. indicated that it was possible that the 
appellant's transfusions from his cirrhosis treatment caused 
his hepatitis C, Dr. P. did not contend that the appellant's 
claimed in-service transfusions for his shoulder and knee 
surgeries caused him to develop hepatitis C.   

In light of the above, although the evidence of record shows 
that the appellant currently suffers from cirrhosis, the 
records do not show a nexus between any currently diagnosed 
cirrhosis and service.  As previously stated, there must be 
medical evidence showing a nexus between an in-service injury 
or disease and the current disability for a well grounded 
claim.  Therefore, as there is no competent medical evidence 
which shows that the appellant's currently diagnosed 
cirrhosis is related to service, the appellant's claim for 
service connection for cirrhosis must be denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



B.  Entitlement to an increased rating 
for a left shoulder disability, currently 
rated as 20 percent disabling.

I.  Factual Background

The service medical records disclose that the appellant is 
right-handed, and that in 1977, he underwent a Bristow 
surgical procedure for recurrent dislocations of the left 
shoulder.  

In April 1990, the appellant underwent a VA examination.  At 
that time, he stated that he dislocated his left shoulder in 
1972.  The appellant indicated that the shoulder was reduced 
without anesthesia.  According to the appellant, in 1976, he 
re-injured his left shoulder and underwent surgery for a 
Bristow repair.  The appellant noted that at present, he had 
chronic left shoulder pain, and that he had arthritis in his 
shoulder.  He reported that he was unable to swim overhand or 
sleep on his shoulder.  According to the appellant, he was 
right-handed.  

The physical examination showed that the appellant had a 
deltopectoral surgical scar.  There was full motion of the 
shoulder with awkwardness.  The shoulder was stable and 
diffusely tender.  The right shoulder was normal.  The 
diagnosis was of post-reconstruction left shoulder for 
recurrent dislocation.  The examining physician stated that 
there was a groove in the humeral head and that there was 
early traumatic arthritis in the joint.  

In an August 1990 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
post-reconstruction of the left shoulder, due to recurrent 
dislocations, and with early traumatic arthritis.  At that 
time, the RO assigned a zero percent disabling rating under 
Diagnostic Code 5202.  

In a February 1992 decision, the Board, granted the 
appellant's claim of entitlement to an increased rating for 
his service-connected left shoulder disability.  At that 
time, the Board stated that in the appellant's May 1990 VA 
examination, the appellant complained of pain and arthritis 
on certain motions of the left shoulder.  In addition, the 
Board noted that the shoulder itself was described as 
diffusely tender, and that the examination also showed a 
deltoid pectoral surgical scar with full range of motion of 
the left shoulder.  Thus, in view of the tenderness found in 
the left shoulder and the accompanying complaint of pain in 
the left shoulder joint, the Board concluded that the degree 
of impairment resulting from the reconstruction of the left 
shoulder more nearly approximated the criteria for a tender 
and painful scar.  Accordingly, it was the Board's 
determination that a 10 percent evaluation was warranted 
under Diagnostic Code 7804.  

As per the Board's February 1992 decision, the RO, in a 
February 1992 rating action, increased the appellant's 
disabling rating for his service-connected left shoulder 
disability, from zero percent to 10 percent disabling under 
Diagnostic Code 7804.  

In October 1996, the appellant submitted an outpatient 
treatment record from the Orthopedic Clinic at the Wilford 
Hall VAMC, dated in August 1996.  The record reflects that at 
that time, the appellant was treated after complaining of 
chronic pain in his left shoulder.  The physical examination 
showed that the appellant's left shoulder was tender to 
palpation.  Forward flexion of the appellant's left shoulder 
was to 160 degrees, external rotation was to 60 degrees, 
abduction internal rotation was to 45 degrees, and abduction 
external rotation was to 90 degrees.  The diagnosis was of 
post-traumatic arthritis of the left shoulder.  The examining 
physician noted that no change in the appellant's treatment 
was necessary.  According to the examiner, the appellant 
seemed to function well with current activity restrictions.  

In August 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his left shoulder disability.  
The appellant stated that at present, he had chronic pain in 
his left shoulder, and that he also had restriction of motion 
of his shoulder.  He indicated that he had had various 
treatments which mostly involved nonsteroidal anti-
inflammatory medications.  According to the appellant, he was 
not currently receiving any ongoing daily treatment for his 
shoulder.  

The physical examination showed that there was a healed 
anterior incision across the shoulder joint itself.  There 
was slight atrophy of the anterior portion of the deltoid, 
and there was some slight supraspinatal atrophy noted.  The 
appellant was able to forward flex the shoulder from zero to 
160 degrees, and he abducted the shoulder from zero to 130 
degrees.  The appellant was able to externally rotate the 
shoulder with the humerus in 90 degrees of abduction, and he 
internally rotated from zero to 90 degrees.  The appellant 
was able to extend his shoulder a few degrees, and he showed 
discomfort to palpation over the acromioclavicular joint.  
The diagnosis was of postoperative status surgical procedure 
for correction of the chronic recurrent dislocation of the 
left shoulder, with recent history of increasing discomfort.  
The examiner noted that the appellant had a slight range of 
motion deficit, and that there was radiographic evidence of 
degenerative joint disease.  

In a January 1999 rating action, the RO increased the 
appellant's disabling rating from 10 percent to 20 percent 
disabling under Diagnostic Codes 5010 and 5203.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected left 
shoulder disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant is currently receiving a 
20 disabling rating for his service-connected left shoulder 
(minor) disability under Diagnostic Codes 5010 and 5203. 

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  In addition, 
under Diagnostic Code 7805, scars are rated depending on the 
nature of any limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes. In this case, as the appellant is 
right-handed, his right shoulder is considered the major 
upper extremity and his left shoulder is considered the minor 
upper extremity.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation 
for both the major and the minor.  Limitation of motion of 
the arm, midway between the side and shoulder level, will be 
assigned a 30 percent evaluation for the major extremity and 
a 20 percent evaluation for the minor extremity.  Limitation 
of motion of the arm, to 25 degrees from the side, will be 
assigned a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, ratings are based on impairment 
of the humerus. Malunion of the humerus with marked deformity 
is rated as 30 percent for the major extremity and 20 percent 
disabling for the minor extremity; and malunion of the 
humerus with moderate deformity is rated as 20 percent 
disabling for both the major and minor extremities.  
Recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level rated as 20 percent disabling for both the major and 
the minor extremities.  Recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements is rated as 30 percent disabling for the 
major extremity and 20 percent disabling for the minor 
extremity.  Fibrous union of the humerus is rated as 50 
percent disabling for the major extremity and 40 percent 
disabling for the minor extremity.  Nonunion of (false fail 
joint) the humerus is rated as 60 percent disabling for the 
major extremity and 50 percent disabling for the minor 
extremity.  Loss of head of (flail shoulder) is rated as 80 
percent disabling for the major extremity and 70 percent 
disabling for the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, ratings are based on impairment 
of the clavicle or scapula.  Dislocation of the clavicle or 
scapula is rated 20 percent.  Nonunion of the clavicle or 
scapula with loose movement is rated 20 percent.  Or, as 
noted under this code, rate on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

To summarize, the appellant contends that his service-
connected left shoulder disability has worsened.  The 
appellant maintains that he has chronic left shoulder pain 
and decreased range of motion.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.   

The Board notes that as stated above, a 20 percent evaluation 
is the highest rating provided under Diagnostic Code 5203.  
Thus, in light of the appellant's 20 percent disabling rating 
for his left shoulder disability, the Board observes that 
Diagnostic Code 5203 is not applicable in the instant case.  

The Board notes that in the appellant's April 1990 VA 
examination, there was full motion of the left shoulder, with 
awkwardness.  In addition, an outpatient treatment record 
from the Orthopedic Clinic at the Wilford Hall VAMC, dated in 
August 1996, shows that at that time, upon physical 
examination, the appellant's left shoulder was tender to 
palpation.  Forward flexion of the appellant's left shoulder 
was to 160 degrees, external rotation was to 60 degrees, 
abduction internal rotation was to 45 degrees, and abduction 
external rotation was to 90 degrees.  The diagnosis was of 
post-traumatic arthritis of the left shoulder.  Moreover, in 
the appellant's most recent VA examination, in August 1997, 
there was a slight range of motion deficit.  At that time, 
the appellant was able to forward flex the shoulder from zero 
to 160 degrees, and he abducted the shoulder from zero to 130 
degrees.  The appellant was able to externally rotate the 
shoulder with the humerus in 90 degrees of abduction, and he 
internally rotated from zero to 90 degrees.  The appellant 
was able to extend his shoulder a few degrees, and he showed 
discomfort to palpation over the acromioclavicular joint.  
The Board further observes that according to the examining 
physician, there was radiographic evidence of degenerative 
joint disease.  

As previously stated, under Diagnostic Code 5201, limitation 
of motion of the arm, to 25 degrees from the side, will be 
assigned a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  In light of 
the above, the Board concludes that an increased rating for 
the appellant's left shoulder disability is not warranted 
under Diagnostic Code 5201.  In addition, the Board further 
observes that the evidence of record fails to demonstrate the 
presence of a fibrous union, a nonunion of (false fail 
joint), or the loss of head of (flail shoulder) of the 
humerus.  Accordingly, an increased rating for the 
appellant's service-connected left shoulder disability is not 
warranted under Diagnostic Code 5202.  In reaching the above 
determinations, the appellant's complaints of pain are 
acknowledged, as well as the clinical evidence of record that 
shows that he has arthritis in his left shoulder.  However, 
in light of the foregoing, it is the Board's determination 
that the criteria for an increased rating under Diagnostic 
Codes 5201, 5202, and 5203 have not been satisfied.  See 
generally DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  
Accordingly, the appellant's current symptomatology does not 
warrant a higher rating for his left shoulder disability.  

In regards to the appellant's scar, the Board observes that 
Diagnostic Code 7803 provides a 10 percent evaluation for 
scars that are poorly nourished with repeated ulceration, and 
Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  Therefore, in light of the appellant's 20 
percent disabling rating for his left shoulder disability, 
the Board observes that Diagnostic Codes 7803 and 7804 are 
not applicable in the instant case.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for a left shoulder disability. 


ORDER

Entitlement to service connection for cirrhosis is denied.  

Entitlement to an increased evaluation in excess of 20 
percent for post reconstruction of the left shoulder, due to 
recurrent dislocation and early traumatic arthritis, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

